Per Curiam.

This court has recently determined, in Gates Mills Investment Co. v. Parks (1971), 25 Ohio St. 2d 16, that under R. C. 711.09 the planning commission of a village may not refuse to endorse its approval on a plat for a proposed subdivision for the sole reason that the plat would violate a zoning ordinance passed by that municipality’s legislative authority. Here as in Gates Mills the record does not indicate that the planning commission itself has adopted any plan or rules and regulations.
The facts in the instant case falling directly under the purview of Gates Mills Investment Co. v. Parks, supra, the motion to certify the record is allowed, and the judgment of the Court of Appeals is reversed. As in Gates Mills, we make no finding here concerning the validity of the zoning ordinance; but leave that for adjudication in a proper action.

Judgment reversed.

0’Neill, C. J., Schneider, Herbert, DuNCAN, CorrigaN, Stern and Leach, JJ., concur.